IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael J. Walters; Michael J. Walters    :
and Roseanne Walters, husband and         :   No. 52 C.D. 2019
wife; Mark H. Attix; Frederick John       :
Bartek; Charles W. Buttz and Teresa       :
C. Buttz, husband and wife; Joellen       :
Chadwick; Mary Ellen Christman;           :
Brian Colfer and Alicia Colfer,           :
husband and wife; David T.                :
Councilor and Debra A. Councilor          :
f/k/a Debra Litchult, husband and         :
wife; David T. Councilor,                 :
Administrator of the Estate of            :
Theodore G. Councilor; Mary               :
Alchermes-Dilger, Joseph D.               :
Alchermes, and Christopher B.             :
Alchermes; Mark E. Elvin and Shauna       :
D. Elvin, husband and wife; Susan E.      :
Esterhay and Linda M. Smith; Max H.       :
Feldman and Kelee A.                      :
Monahan-Feldman, husband and wife;        :
Leo J. Finnegan; Richard E. John and      :
Marilyn P. John, husband and wife;        :
Marilynn Ann Johnson; Howard A.           :
Kellner and Donna M. Kellner,             :
husband and wife; Douglas D. Kelly;       :
Russell R. Kice; John O. Klinger and      :
Brenda Klinger, husband and wife;         :
Mountain Home Enterprises LLC;            :
Erik Peterson and Gillian Peterson,       :
husband and wife; Clarke Reid and         :
Joanne Reid, husband and wife; Patricia   :
A. Russo; Edward M. Satterthwaite;        :
Jacob E. Seip and Phyllis A. Seip,        :
husband and wife; Thomas D. Shore;        :
Leslie D. Sopko; Stags Leap Properties    :
LLC; Elaine J. Vula; William C. Wolfe, :
                     Appellants        :
                                       :
                  v.                   :
                                       :
Buck Hill Falls Company; Lot and       :
Cottage Owners' Association of Buck :
Hill Falls


                                    ORDER

            NOW, March 3, 2020, having considered Appellants’ application for

reargument and Appellees’ answers in response thereto, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge